DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This is a supplemental action in view of the telephonic interview with Atty. Ted Rittmaster inquiring why the Declaration filed on 2/23/21 was not considered. The Examiner indicated that this was inadvertently missed; however, it has now been considered (see below for discussion).

Declaration
Declaration filed under 37 C.F.R. 1.132 on 2/23/21 has been fully considered but is not found persuasive to overcome the obviousness conclusion of this case.
Applicants provide irritation and sensitization test data of Composition B in the Application that included 5.7 wt% benzoyl peroxide and 0.01 wt% goat milk compared to the same composition excluding goat milk. 
In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:
(a) Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof (See MPEP §716.02(c)-Il). In the instant case, there is expectation of producing a non- irritating composition by including goat milk in the composition as evidenced by Sun et al., which teaches that its goat milk composition provides a non-irritating characteristic (see entire reference; e.g., [0124]). Sun et al. specifically teach that goat milk hand sanitizer provided by the present invention contains various nourishing ingredients, has mild properties, and can also be used on sensitive skin. Furthermore, teaches that goat milk contains the same active factor as human milk--epithelial cell growth factor (EGF), which is beneficial to the growth of epithelial cells, and also contains milk fat, minerals, vitamins and other ingredients, so it has a natural moisturizing effect. It can supplement the lipids lost during skin cleaning after surfactant cleaning, making the skin smooth and white. The enzyme components in goat milk can also reduce inflammation and swelling. Long-term use can make the skin delicate, smooth and more elastic. Therefore, the entire hand sanitizer of the present invention is non-irritating, mild in nature, and non-irritating, and can be used by infants and children with sensitive skin. 
(b) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)). Instant independent claim 21 requires only 4 ingredients: 4-10 wt% benzoyl peroxide, anionic surfactant, less than about 0.1 wt% goat milk (which includes 0%) and at least about 50 wt% water. It is not clear if the non-irritant property (heating/burning, eruthema, tingling/itchy sensation) only occurs when, for example, benzoyl peroxide and animal milk are present in 5.7 wt% and 0.01 wt%, respectively, or if any concentration of these two claimed ingredients would produce the same effect.
(c) The results presented in Table 1 do not show that the inventive composition (composition B) provides results that are significantly different than the compared compositions (i.e., no statistical analysis is provided to indicate how the data presented was validated). The data in the table is based on a sample size of 5 and it is not clear that there is a significnat difference; for example, in many of the comparisons the two compositions provide the same result (e.g., 0 and 0 or weak and weak, respectively). Furthermore, as Applicants point out, there is one sample that shows a larger irritant property than the comparison (GEBA1786: erythema). The Examiner directs attention to MPEP § 716.02(b)-I, which states:
The evidence relied * > upon < should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

In the instant case, it is not clear from the test data that there is a statistical difference between the applicants’ invention and the comparable compositions.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2013/0323228; published: in IDS dated 2/23/21), in view of Sun et al. (CN 102028651; published: Apr. 27, 2011; in IDS dated 2/23/21).
The English language machine translation of CN 102028651 is provided herein. The passages cited below which indicate the teachings of the Sun et al. are based on its English translation.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Norman is directed to cleansing and anti-acne compositions (Title).  Norman teaches a cleansing composition (limitation of instant claims 21 and 35-36) comprising (% concentration by weight): water (70-80) (limitation of instant claims 21, 28-29, 33 and 36), disodium laureth sulfosuccinate (5-10; cleansing agent and anionic surfactant), benzoyl peroxide (3 to 7; anti-acne agent; limitation of instant claims 21, 28-30 and 36-39), sodium C14-16 olefin sulfonate (3 to 7; cleansing agent; reads on anionic surfactant structure recited in instant claims 21-23, 28-29 and 36), glycerin (3; humectant; limitation of instant claims 24 and 28-29), acrylates copolymer (2; limitation of instant claims 24-25 and 28-29), citric acid (0.9; pH adjuster and chelating agent; limitation of instant claim 24), sodium hydroxide (0.8; pH adjustor comprising a base; limitation of instant claims 24 and 28-29), sodium cocoyl apple amino acids (0.5; surfactant), carbomer (0.5; surfactant), xanthan gum (0.5; thickening agent), glyceryl stearate (0.4; emulsifier), stearic acid (0.3; structuring agent), PEG-100 stearate (0.3; nonionic surfactant; limitation of instant claims 26-29), methyldihydrojasmonate (0.1; fragrance; limitation of instant claims 24 and 28-29), propanediol (0.1), sodium citrate (0.1) and cetyl alcohol (0.1) (Example 1).  Furthermore, the formulation contains additional skin actives (0.01 to 2%): Cucurbita pepo fruit extract, niacinamide, epilobium angustifolium flower/stem extract, Silybum marianum fruit extract, and Lactobacillus/ganoderma lucidum extract/Lentinus edodes extract ferment filtrate and additional ingredients for aesthetic and preservative purposes (q.s.): hexylene glycol, disodium EDTA (chelating agent), diethylhexyl sodium sulfosuccinate, sodium chloride, C12-15 alkyl benzoate, phenoxyethanol (preservative), silica, ethylene brassylate, ethyl linalool, butylene glycol, neopentyl glycol dicaprylate/dicaprate, tridecyl stearate, dimethicone, trimethylbenzenepropanol, isobutyl methyl tetrahydropyranol, gamma-undecalactone, tridecyl trimellitate, phenylisohexanol, sorbitan stearate, PEG-40 stearate (nonionic surfactant), and sodium benzoate (limitations of instant claims 24, 26-29; Example 1). Norman teaches that preservatives that can used in the invention includes phenoxyethanol (limitations of instant claims 24 and 28-29).
A recitation of the intended use of the claimed invention, “shaving cream” in the instant application (claim 35), must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to instant claim 40, Norman teaches a method of cleansing skin comprising topically applying the composition to skin followed by the skin with water, wherein topical application means to apply or spread a composition onto the surface of lips or keratinous tissue (i.e., a form of massaging into the face skin).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Norman does not teach wherein the composition further comprises animal (e.g., goat) milk (in an amount less than about 0.1 wt% or 0.001 to 0.05 wt%), as required by instant claims 21, 28-29, 31-32 and 36.  However, this deficiency is cured by Sun et al.
	Sun et al. is directed to cleansing compositions, such as hand-washing liquid.  Sun et al. teach that goat milk is added to the cleansing composition in an amount ranging from 0.1 to 40 wt% (i.e., overlapping, approaching and similar range with the claimed range; see MPEP §2144.05) and the goat milk contains the same active factor as human milk-epithelial cell growth factor (EGF), which is beneficial to the growth of epithelial cells and also contains milk fat, minerals and vitamins which have a natural moisturizing effect.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Norman and Sun et al. are each directed to cleansing compositions (for human skin).  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate goat milk in an amount ranging from 0.1 to 40 wt% of the cleansing composition, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do such because Sun et al. teach that goat milk in the abovementioned concentration range provides the following desirable characteristics: beneficial to the growth of epithelial cells and have a natural moisturizing effect.
Regarding the concentration of goat milk as specified in claims 21, 28-29, 31-32 and 36 (0.001 wt% to 0.05 wt%), MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Sun et al. teach a concentration range very similar and approaching the ranges recited in instant claims 23, 27 and 30; see MPEP §2144.05).  Furthermore, Sun et al. teach that goat milk contains milk fat, minerals and vitamins and therefore has a natural moisturizing effect ([0043]). The Applicants' specification provides no evidence that the selected concentration range in claims 23, 27 and 30 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., additional moisturizing agents that could reduce the amount of the goat milk moisturizing ingredient, amount of moisturization desired/needed depending on the patient population, age, disease state (i.e., a disease that affects the dryness of skin)), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal moisturization.
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2013/0323228; published: in IDS dated 2/23/21), in view of Sun et al. (CN 102028651; published: Apr. 27, 2011; in IDS dated 2/23/21) as applied to claims 21-33 and 35-40 above, and further in view of Perry (US 8933007; published: 1/13/15).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Norman and Sun et al. teach the limitations of instant claims 21-33 and 35-40.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Norman and Sun et al. do not specifically teach wherein the composition has a pH of about 5 to about 8, as required by instant claim 34. However, such deficiency is cured by Perry.
	Perry is directed to skin cleanser composition. Perry teaches While the body's physiologic pH is 7.4, the skin's physiologic pH is 5.5. Maintenance of the skin's normal pH is critical for the health of the skin. Disruption of the pH by typical soaps results in reduced barrier function of the stratum corneum, and create a more favorable environment for pathogenic bacteria. Alterations in skin pH play a role in the pathogenesis of irritant contact dermatitis, atopic dermatitis, ichthyosis, acne vulgaris and Candida albicans infections. The use of skin cleansers with the pH of 5.5 may prevent and treat those skin diseases and aid in wound healing.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Norman, Sun et al. and Perry are each directed to cleansing compositions (for human skin).  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the pH of the compositions taught by Norman to a pH around 5.5, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do such because Perry teaches that maintenance of the skin's normal pH is critical for the health of the skin and the use of skin cleansers with the pH of 5.5 may advantageously prevent and treat those skin diseases (e.g., contact dermatitis, atopic dermatitis, ichthyosis, acne vulgaris and Candida albicans infections) and aid in wound healing.
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617